DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 10, 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.
Applicant's election with traverse of Invention I and Species 7 in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that the Inventions and Species are not are not distinct, because the specification discusses different limitations.  This is not found persuasive because there are clear distinctions between inventions and species such as the recitation of different claim elements and their respective orientation/location relative to other elements.  In addition, applicant falls short of admitting on the record that the different Species and Inventions are obvious variants of one another.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180173042 A1 to Kim et al. in view of US 20170285255 A1 to Nakamori et al. in view of US 20170104019 A1 to Jung.
Regarding Claim 1.  Kim discloses a display device comprising: a display panel including: an active area displaying an image (Fig. 2 display region DA); and a peripheral area surrounding the active area (Fig. 2 peripheral region PA); first pad parts disposed on a first side surface of the display panel (See Fig. 2 first ACF film 310, conductive paste part 320, and the second ACF film 330; Fig. 11 conductive paste 315); and first circuit units electrically connected to the first pad parts (Fig. 2 flexible circuit board 400).

However, Nakamori discloses a first light blocking layer disposed on a portion of the peripheral area adjacent to the first side surface (Fig. 4 light-shielding layer RS), so that regions outside the display area are shielded from light (para 29).
Further Kim discloses that the pad parts may include a metal such silver (para 91), and Jung discloses a light blocking layer may include a metal such silver (See para 81).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a first light blocking layer disposed on a portion of the peripheral area adjacent to the first side surface the first light blocking layer and the first pad parts including same material.
Regarding Claim 2.  Nakamori further discloses the first light blocking layer covers the portion of the peripheral area and a portion of the first side surface (Fig. 4).  
Regarding Claim 12.  Kim and Jung further disclose that the first light blocking layer and the first pad parts include silver (Ag).
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Nakamori and Jung as applied to claim 1 in view of US 20140098513 A1 to Yi.
Regarding Claim 3.  As stated above Kim, Nakamori and Jung discloses all the limitations of base claim 1

However, Yi discloses the first light blocking layer includes first and second light blocking regions, wherein the first light blocking region is disposed on a top surface of a substrate of the display panel, and the second light blocking region is disposed on a side surface of the substrate of the display panel (See Fig. 1) for shielding external light incident on the display device and light emitted from the display panel (para 81).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first light blocking layer includes first and second light blocking regions, wherein the first light blocking region is disposed on a top surface of a substrate of the display panel, and the second light blocking region is disposed on a side surface of the substrate of the display panel.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Nakamori and Jung as applied to claim 1 in view of US 20180081225 A1 to Lee et al.
Regarding Claim 4.  As stated above Kim, Nakamori and Jung discloses all the limitations of base claim 1.
Kim and Jung further disclose that light blocking layer and pad parts may include the same material (See Kim para 91 and Jung para 81); and circuit units electrically connected to the pad parts (See Kim Fig. 2 flexible circuit board 400).
Kim, Nakamori and Jung do not specifically disclose second pad parts disposed on a second side surface of the display panel opposite to the first side surface; a second light blocking 
However, Lee discloses first and second pad parts disposed on opposite sides of the display panel (See Fig. 4 Pad 47 and Fig. 8); a second light blocking layer disposed on a portion of the peripheral area adjacent to the second side surface (Fig. 8 non-display area NA)
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include second pad parts disposed on a second side surface of the display panel opposite to the first side surface; a second light blocking layer disposed on a portion of the peripheral area adjacent to the second side surface, the second light blocking layer and the second pad parts including same material; and second circuit units electrically connected to the second pad parts.
Regarding Claim 13.  Lee further discloses that the first light blocking layer is spaced apart from the first pad parts
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Nakamori, Jung and Lee as applied to claim 4 in view of US 20150346564 A1 Moriwaki to et al.
Regarding Claim 7.  As stated above Kim, Nakamori, Jung and Lee discloses all the limitations of base claim 4.
Lee further discloses that an upper polarizing film disposed on the display panel and covering a portion of the first light blocking layer (Fig. 2 polarizing unit 44, and the light-blocking pattern B).

However, Moriwaki discloses the first side surface and the second side surface are spaced apart from each other in a first direction, and a first absorption axis of the upper polarizing film is parallel to the first direction (See Fig. 7 and Fig. 9, para 210, showing that the absorption axis of the polarizing film may be parallel or perpendicular to a longitudinal direction of a display). The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first side surface and the second side surface are spaced apart from each other in a first direction, and a first absorption axis of the upper polarizing film is parallel to the first direction.
Regarding Claim 8.  Lee further discloses that widths of the first and second light blocking layers are set based on a degree of shrinkage of the upper polarizing film and a width of the peripheral area (See at least Fig. 2 and Fig. 8.  It is noted that the breadth of the claim would include any width of a first and second light blocking layer). 
Regarding Claim 9.  Lee further discloses the first pad parts are arranged in a second direction intersecting the first direction, and the first light blocking layer extends in the second direction (as shown in Fig. 8).
Allowable Subject Matter
s 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871